  Case 16-22222-jrs          Doc 64     Filed 10/09/19 Entered 10/09/19 10:46:54                   Desc
                                              Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                   GAINESVILLE DIVISION

In re:                                                         Case No. G16-22222-JRS
         MICHELLE ANTOINETTE YOUNG

                     Debtor(s)


          STANDING CHAPTER 13 TRUSTEE’S FINAL REPORT AND ACCOUNT

        Nancy Whaley, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The Trustee declares as follows:


         1) The case was filed on 11/02/2016.

         2) The plan was confirmed on 04/13/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

         4) The trustee filed action to remedy default by the debtor in performance under the plan on
NA .

         5) The case was completed on 05/20/2019.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $28,580.00.

         10) Amount of unsecured claims discharged without payment: $4,624.59.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
 Case 16-22222-jrs           Doc 64      Filed 10/09/19 Entered 10/09/19 10:46:54                   Desc
                                               Page 2 of 4



Receipts:

           Total paid by or on behalf of the debtor           $16,950.00
           Less amount refunded to debtor                        $827.08

NET RECEIPTS:                                                                                 $16,122.92


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,950.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,011.31
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,961.31

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                          Claim      Claim           Claim      Principal     Int.
Name                                  Class     Scheduled   Asserted        Allowed       Paid        Paid
1ST FRANKLIN FINANCIAL CORPORAT  Secured
                                    ION          2,000.00     2,496.15       2,496.15     2,496.15     52.33
ALPHA CREDIT OF CORNELIA         Unsecured         461.00         0.00         472.59         0.00      0.00
CAVALRY SPV I, LLC AS ASSIGNEE OFUnsecured
                                   SYNCHRONY BANK/CARE
                                                   444.00 CREDIT444.94         444.94       444.94      0.00
EQUIT Y AUT O LOAN, LLC D/B/A INST
                                 Secured
                                   ALOAN         3,232.00         0.00       2,451.13         0.00      0.00
FARMERS FURNIT URE - CORNELIA Secured              400.00       518.35         518.35       518.35      8.53
MIDLAND CREDIT MANAGEMENT , INC. Unsecured         710.00       710.12         710.12       710.12      0.00
MIDLAND CREDIT MANAGEMENT , INC. Unsecured         408.00       511.30         511.30       511.30      0.00
MIDLAND CREDIT MANAGEMENT , INC. Unsecured       1,034.00     1,034.54       1,034.54     1,034.54      0.00
PORT FOLIO RECOVERY ASSOCIAT ESUnsecured
                                  LLC            1,568.00     1,605.03       1,605.03     1,605.03      0.00
QUANT UM3 GROUP LLC AS AGENT FOR Unsecured
                                     COMENIT Y BANK253.00       253.88         253.88       253.88      0.00
COMENIT Y BANK/PEEBLES           Unsecured         311.00          NA             NA          0.00      0.00
CREDIT ORS BUREAU ASSOC          Unsecured         420.00          NA             NA          0.00      0.00
FARMERS FURNIT URE               Unsecured         508.00          NA             NA          0.00      0.00
FST PREMIER                      Unsecured         632.00          NA             NA          0.00      0.00
MDS/MEDICAL DAT A SYST EMS       Unsecured         935.00          NA             NA          0.00      0.00
REVENUE RECOVERY CORP            Unsecured         242.00          NA             NA          0.00      0.00
REVENUE RECOVERY CORP            Unsecured         225.00          NA             NA          0.00      0.00
REVENUE RECOVERY CORP            Unsecured          67.00          NA             NA          0.00      0.00
CBA NG                           Unsecured         368.00          NA             NA          0.00      0.00
CBE GROUP                        Unsecured         282.00          NA             NA          0.00      0.00
SCHEDULED CREDIT OR              Unsecured            NA           NA             NA          0.00      0.00
COLLECT ION SRVS OF AT HENS INC Unsecured           53.00          NA             NA          0.00      0.00
COLLECT ION SRVS OF AT HENS INC Unsecured           54.00          NA             NA          0.00      0.00
COLLECT ION SRVS OF AT HENS INC Unsecured           55.00          NA             NA          0.00      0.00
GA DOR                           Priority            0.00          NA             NA          0.00      0.00
IRS                              Priority            0.00          NA             NA          0.00      0.00
SECURIT Y FINANCE OF GEORGIA LLC Unsecured
                                   DBA SECURIT Y FINANCE
                                                   560.00       466.02         466.02       466.02      0.00
U.S. BANK T RUST NAT IONAL ASSOCIAT
                                 Secured
                                     ION         7,560.00       241.22       7,560.76       241.22      0.00
W.S. BADCOCK CORPORAT ION        Secured         2,000.00     2,744.90       2,744.90     2,744.90     74.30




UST Form 101-13-FR-S (9/1/2009)
  Case 16-22222-jrs            Doc 64       Filed 10/09/19 Entered 10/09/19 10:46:54         Desc
                                                  Page 3 of 4



 Summary of Disbursements to Creditors:
                                                                Claim        Principal          Interest
                                                             Allowed             Paid              Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00            $0.00            $0.00
       Mortgage Arrearage                                  $7,560.76          $241.22            $0.00
       Debt Secured by Vehicle                             $4,947.28        $2,496.15           $52.33
       All Other Secured                                   $3,263.25        $3,263.25           $82.83
 TOTAL SECURED:                                           $15,771.29        $6,000.62          $135.16

 Priority Unsecured Payments:
         Domestic Support Arrearage                             $0.00             $0.00           $0.00
         Domestic Support Ongoing                               $0.00             $0.00           $0.00
         All Other Priority                                     $0.00             $0.00           $0.00
 TOTAL PRIORITY:                                                $0.00             $0.00           $0.00

 GENERAL UNSECURED PAYMENTS:                               $5,498.42        $5,025.83             $0.00

 Disbursements:

          Expenses of Administration                            $4,961.31
          Disbursements to Creditors                           $11,161.61

 TOTAL DISBURSEMENTS :                                                                    $16,122.92


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 10/09/2019
                                                 By: /s/ Nancy Whaley
                                                                        Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-22222-jrs         Doc 64      Filed 10/09/19 Entered 10/09/19 10:46:54                Desc
                                              Page 4 of 4


                                    CERTIFICATE OF SERVICE


Case No. G16-22222-JRS


This is to certify that I have this day served the following with a copy of the foregoing Trustee's Final
Report by depositing in the United States mail a copy of same in a properly addressed envelope with
adequate postage thereon.

Debtor(s):
MICHELLE ANTOINETTE YOUNG
397 FARLINGER ST
CORNELIA, GA 30531



By Consent of the parties, the following have received an electronic copy of the foregoing Trustee's
Final Report through the Court's Electronic Case Filing system.

Attorney for the Debtor(s):
CLARK & WASHINGTON, P.C.
ecfnotices@cw13.com




This the 9th day of October, 2019.


/s/____________________________________
   Nancy J. Whaley
   Standing Chapter 13 Trustee
   State Bar No. 377941
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201




UST Form 101-13-FR-S (9/1/2009)
